ANDREWS, Presiding Judge.
Pursuant to the grant of an out-of-time appeal, Hector Vera appeals from the judgment of conviction entered after he pled guilty in 2004 to one count of misdemeanor family violence battery and three counts of misdemeanor second degree cruelty to children.1 His sole enumeration of error is that the guilty plea is invalid because he was not advised of his rights under Boykin v. Alabama, 395 U. S. 238 (89 SCt 1709, 23 LE2d 274) (1969). The trial court record shows, and the State concedes, that Vera was not advised of his Boykin rights to confront witnesses and the privilege against self-incrimination. Because the record shows that Vera was not advised of and did not knowingly waive these Boykin rights, his guilty plea is invalid, and his conviction must be reversed and the case remanded to the trial court for further proceedings. Tyner v. State, 289 Ga. 592, 595 (714 SE2d 577) (2011).

Judgment reversed and case remanded.


McFadden and Ray, JJ., concur.


 The misdemeanor offense of second degree cruelty to children with which Vera was charged in 2004 has since heen re-defined as misdemeanor third degree cruelty to children in OCGA § 16-5-70 (d).